Title: To John Adams from United States House of Representatives, 14 February 1791
From: United States House of Representatives
To: Adams, John


				
					Mr. President:
					February 14, 1791
				
				The House of Representatives have passed the bill sent from the Senate, entitled “An act for the admission of the state of Vermont into this Union”I am directed to bring to the Senate, the resolution of the House of Representatives on the petition of Andrew Brown, with the report of the Secretary of State thereon.”
				
					
				
				
			